Citation Nr: 1645803	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-34 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for post-traumatic migraine headaches.

2.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) with sleep disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for degenerative joint disease of the right shoulder, following pectoralis major muscle tear, right superior lateral chest, currently evaluated as 10 percent disabling prior to May 20, 2014, and as 40 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 1999, October 2003 to April 2005, and October 2007 to September 2009.  He also had additional service with the Army National Guard between 1998 and 2010. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Jurisdiction over the Veteran's claims file was transferred to the RO in North Little Rock, Arkansas.  In February 2012, the Veteran testified before the undersigned at the RO.  The hearing transcript is of record.  

In April 2014, the Board remanded the claims for additional development.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for degenerative joint disease of the right shoulder, following pectoralis major muscle tear, right superior lateral chest, currently evaluated as 10 percent disabling prior to May 20, 2014, and as 40 percent disabling thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's post-traumatic migraine headaches are not shown to be productive of characteristic prostrating attacks averaging one episode in 2 months over the last several months.

2.  The Veteran's PTSD with sleep disorder is shown to have been manifested by symptoms that include sleep impairment, irritability, and anxiety; but not occupational and social impairment with deficiencies in most areas.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for post-traumatic migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 42, 4.3, 4.7, 4.10, 4.21, 4.124a Diagnostic Code 8100 (2015).  

2.  The criteria for a rating in excess of 50 percent for PTSD with sleep disorder have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 42, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an initial compensable evaluation for his service-connected migraine headaches, and a rating in excess of 50 percent for his service-connected PTSD with sleep disorder.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Migraine Headaches

The Veteran argues that an initial compensable evaluation is warranted for his post-traumatic migraine headaches.  He argues that he cannot stand light, and that he must constantly wear "shades" (sunglasses), and take medication.  See Veteran's appeal (VA Form 9), received in August 2010.  He has also argued that "some days I have to leave his work early" due to his headaches, and that he has migraines on a daily basis.  See Veteran's statement (VA Form 21-4138), received in October 2010.  During his hearing, held in February 2012, the Veteran testified that he had headaches about five or six times a month, which lasted one to two hours, with symptoms that include dizziness, photosensitivity, and gastrointestinal (GI) problems.  He said that he had lost several days from work due to his headaches, and that sometimes he had to lay down to recover from them.  

With regard to the history of the disability in issue, the Veteran's service records show that he reported having been near a blast from an IED (improvised explosive device) while in Iraq, and to have sustained a head injury, with current symptoms that included headaches.  An April 2009 VA general medical examination report noted complaints of three headaches per month without specific triggers, that lasted about 45 minutes and resolved with Ibuprofen.  They were not incapacitating and did not restrict him in any way.  He treated them as needed with Ibuprofen.  On examination, the cranial nerves 2-12 were intact, bilaterally.  A sensory examination was normal.  The relevant diagnosis was post-traumatic headaches.  See 38 C.F.R. § 4.1 (2015).   

In September 2009, the RO granted service connection for post-traumatic migraine headaches, evaluated as noncompensable, with an effective date of February 22, 2009.

In June 2010, the RO stated that it had received a discharge DD Form 214) which showed that the Veteran served in a Title 10 status (active duty) from February 22 2009 to September 21 2009.  The RO therefore corrected the Veteran's effective date for post-traumatic migraine headaches to September 22, 2009; no change was made in the noncompensable evaluation.

The Veteran's post-traumatic migraine headaches have been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100.  Under DC 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months.

Private treatment reports from the Conway Medical Group, dated between 2009 and 2012, contain several findings noting that a neurological examination was negative for headaches.  

An MRI study (magnetic resonance imaging study) dated in January 2012, contains an impression of "normal intracranial MRA."

A VA headaches disability benefits questionnaire (DBQ), dated in May 2014, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran complained of migraines when he had anger, certain smells (fuel or burning trash), that lasted for 30 minutes to an hour, treated with OTC (over the counter) medications (Advil).  He reported having three to four headaches per week.  His headaches did not limit him from driving a car.  His headache pain was pulsating or throbbing, more specifically, he has throbbing between his eyes.  His headaches were accompanied by GI symptoms and sensitivity to light.  His head pain typically lasted less than one day.  He also has frontal head pain.  He does not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The diagnosis was "migraine including migraine variants."  There were no other pertinent physical findings, complications, or signs and/or symptoms related to his diagnosis.  The Veteran's headaches reportedly impacted his ability to work to the extent that he needed an hour off three to four times per week.  He could do sedentary work.  

The Board finds that an initial compensable evaluation is not warranted for the Veteran's service-connected headaches.  By history, the April 2009 VA examination report states that the  Veteran's headaches were not incapacitating and that they did not restrict him in any way.  With regard to the evidence dated during the time period in issue, there is no evidence to show that the Veteran's migraine headaches are productive of characteristic prostrating attacks.  In this regard, the May 2014 VA DBQ shows that the examiner indicated that the Veteran does not have characteristic prostrating attacks of migraine or non-migraine headache pain.  The diagnosis was "migraine including migraine variants," and there were no other pertinent physical findings, complications, or signs and/or symptoms related to his diagnosis.  The Veteran's headaches impacted his ability to work to the extent that he needed an hour off three to four times per week.  He could do sedentary work.  Given the foregoing, the medical evidence is insufficient to show that he has had prostrating attacks.  In summary, there is insufficient evidence to show that the Veteran has headaches manifested by characteristic prostrating attacks occurring on an average of once a month over several months, and the Board finds that the criteria for a compensable rating under DC 8100 have not been met, and that the claim must be denied.  

PTSD

The Veteran asserts that he is entitled to a rating in excess of 50 percent for his service-connected PTSD.  During his hearing, held in February 2012, the Veteran testified that he had panic attacks "almost daily," and that he avoided social gatherings.  He testified that his symptoms included poor memory, flashbacks, and that he got angry easily.  His spouse testified that he drank excessively, sometimes 12 to 18 beers a day.  She stated that he often got violent, and that she used to call the police two to three times a month, which had happened just the week before.  She testified that he voiced suicidal ideation. 

With regard to the history of the disability in issue, the Veteran's service records show that he served two tours in Southwest Asia, and that his awards included the Iraq Campaign Medal and the Combat Action Badge.  With regard to medical treatment for his psychiatric symptoms, the Veteran's service treatment records show that in 2008, he reported having such symptoms as nightmares, being excessively watchful or nervous, getting into arguments, increased anger, "troubling thoughts, images, or memories," and increased use of alcohol.  Following separation from service, a December 2006 VA PTSD examination report noted complaints that included intrusive thoughts, flashbacks, irritability, nightmares, and hypervigilance, a diagnosis of PTSD, and a global assessment of functioning (GAF) score of 55.  He was working as a correctional officer in a Federal facility.  In February 2009, he was hospitalized for two days with Axis I diagnoses of PTSD, alcohol dependence, and rule out substance-induced mood disorder (SIMD) with a global assessment of functioning (GAF) score of 51.  A March 2009 VA PTSD examination report noted complaints that included paranoia, and a dislike of crowds, nightmares, and frequent intrusive thoughts, a diagnosis of PTSD, and a GAF score of 57.  His symptoms were characterized as "moderate."  He was working as a trainer.   Other reports, dated in 2009 (prior to September 2009), noted complaints of auditory hallucinations.  See 38 C.F.R. § 4.1.  

In February 2007, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date of April 18, 2005.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  

In September 2009, the RO reinstated his 30 percent rating, which had been terminated due to his return to active duty as of October 1, 2007, with an effective date of February 22, 2009.  The Veteran appealed the issue of entitlement to an increased rating.  

In June 2010, the RO stated that it had received a discharge DD Form 214 which showed that the Veteran served in a Title 10 status (active duty) from February 22, 2009, to September 21, 2009.  The RO therefore discontinued his compensation for this disability for the period from February 22, 2009, to September 21, 2009, and corrected the effective date for his 50 percent rating for PTSD with sleep disorder to September 22, 2009.  Since this increase did not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994); see also 70 Fed. Reg. 45,093 (Aug. 4, 2014) (updating 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5, and stating that the Secretary did not intend for the provisions of this interim final rule to apply to claims (as here) that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit). 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Although the Veteran's symptomatology is the primary consideration, the Veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

A statement from a VA physician, Dr. R.M., dated in March 2011, shows that Dr. R.M. states that the Veteran has been treated for PTSD since July 2010, and that he continues counseling in group and individual therapy.  He also takes medications that have helped his symptoms, and while he continues to follow-up and management of his symptoms of PTSD is likely to improve, he will require long-term use of medications.  

Private treatment reports from the Conway Medical Group, dated between 2009 and 2012, primarily show treatment for non-psychiatric symptoms.  However, this evidence shows that in October 2009, the Veteran requested a psychiatrist to discuss anger issues since returning from Iraq.  This evidence also contains several findings noting that he had appropriate affect and demeanor,  normal psychomotor function, normal speech pattern, normal thought and perception, and that he was negative for crying spells, depression, anhedonia, sadness, and suicidal thoughts.  

VA progress notes, dated between 2009 and 2011, show that in July 2010, the Veteran was noted to be doing a little better with Seroquel.  Sleep hygiene was good with no caffeine or TV.  PTSD was still a major problem with continue nightmares, hypervigilance and withdrawal as his main complaints.  He also continued to drink too heavily.  He stated that he did this to sleep.  The report notes that the Veteran was working full time with the National Guard, but that he reported that he has been on probation and was having difficulties because of conflicts with his supervisors.  In September 2010, the Veteran stated that he had filed for divorce.  Between October 2009 and September of 2010, he was afforded several GAF scores of 45.  A September 2011 report notes that the Veteran reported that he had made progress regarding PTSD symptoms, particularly reduction in angry outbursts.  However, the Veteran stated that he continues to use alcohol to cope with PTSD symptoms.  The examiner noted that although Veteran reported that his alcohol use has decreased since beginning a Seeking Safety program in December 2010, progress notes indicated minimal reduction in his alcohol intake.  The report states, "Given his modest improvement over the past ten months, additional treatment does appear warranted."  

A VA mental disorders benefits questionnaire (DBQ), dated in July 2012, shows that the examiner indicated that the Veteran's VA claims file had been reviewed.  The report notes the following: the Veteran has been married for seven years.  The Veteran has one daughter, age 7, who lives with his (the Veteran's) parents because his wife "says I have an attitude problem," to including punching a hole in a wall.  His primary hobby is drinking, both with friends and by himself.  He gets together with military buddies to drink every other day.  He has worked full-time as a mechanic since 2009.  He does not currently have any write-ups or disciplinary problems.  He is not currently undergoing any mental health treatment, or taking any relevant medications.  He drinks every day, to intoxication.  He has anxiety symptoms.  The examiner concluded that no mental disorder diagnosis was warranted.  The examiner explained that the depression, short temper, anxiety, and emotional instability that the Veteran has reported is deemed to be a part of the PTSD symptom array and does not meet criteria for a separate and distinct disorder.  The Veteran has previously been rated for PTSD and continues to display these symptoms.  The Veteran has dropped out of treatment and increased his alcohol intake.  

A VA PTSD disability benefits questionnaire (DBQ), dated in May 2014, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The report notes the following: the Veteran has been married for nine years.  He currently has a restraining order against him, as of November 2013.  He has a court date in August.  He has one daughter who lives with his parents.  He currently lives with friends.  He works in the National Guard, where he has worked since 1998, and stated that he had previously worked as a truck driver but no longer did that due to his right shoulder symptoms.  He has been on leave for the past few months, and spent his time "hanging with my military buddies and drinking."  He is not currently receiving mental health treatment.  He takes medication for the control of his symptoms, but he does not take it every day.  He complained of symptoms that included nightmares.  His symptoms include chronic sleep impairment, and impaired impulse control, such as unprovoked irritability with periods of violence.  On examination, he was not completely oriented.  He did not know the date, the governor of his state, or who the president of the United States was.  He was moderately cooperative, with an irritable mood.  He was not capable of managing his financial affairs.  The examiner explained that he was not completely oriented, and that he has significant alcohol abuse resulting in poor decision making, irresponsible behavior, and actions, including violence resulting in legal action.  The diagnoses were PTSD, and alcohol dependence.

Court and police records show that in October 2009 and January 2012, the Veteran was arrested for an assault involving his spouse.  In November 2011, the Veteran pleaded guilty to charges of "drinking in public or drinking on highway," and careless or prohibited driving.   

The Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's symptoms of PTSD with sleep disorder are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD with sleep disorder more closely resemble the criteria for not more than a 50 percent evaluation.  The medical evidence shows that the Veteran's symptoms primarily include nightmares, chronic sleep impairment, and impaired impulse control, such as unprovoked irritability, with two episodes of violence, involving his spouse.  The VA progress notes contain several GAF scores of 45.  This is evidence of serious symptoms.  However, these GAF scores are not sufficiently supported by accompanying findings to warrant an increased rating.  Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  Specifically, it does not appear that the Veteran has received treatment, other than medication, for his PTSD with sleep disorder since 2011, and there is insufficient evidence of such symptoms as (for example only) suicidal ideation, obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships, nor are there other psychiatric symptoms shown to have resulted in the required degree of impairment.  In this regard, the May 2014 VA examiner specifically indicated that the Veteran's symptoms were productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by medication.  This most closely corresponds to the criteria for a rating of no more than 10 percent.  See 38 C.F.R. § 4.130, General Rating Formula.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 50 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.  Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 50 percent, and the claim must be denied

Conclusion

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of those currently assigned are provided for certain manifestations of the service-connected disabilities on appeal, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran has reported that he works full-time, and the VA examination report indicates that he has to take some time off work for headaches.  However, a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Here, there is no other evidence of employment difficulties, and his headaches and PTSD with sleep disorder symptoms are not shown to have resulted in any time lost from work (other than as noted), or post-service hospitalization (i.e., since his last period of active duty).  The Board finds, therefore, that the Veteran's service-connected disabilities in issue are not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The Board acknowledges that the Veteran is competent to report symptoms of his headaches, and his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson and Hart, and whether the Veteran is entitled to an increased evaluation and increased rating, respectively, for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the disabilities on appeal such that a compensable evaluation/increased rating is warranted.  

Although the Veteran has submitted evidence of medical disability, and made claims for the highest evaluation/rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to either of the disabilities being adjudicated.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317   (Fed. Cir. 2010). 

In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  In this regard, the Board notes that at the February 2012 hearing it was stated that the record would be held open for 60 days in order for the Veteran to submit record of marriage counseling.  However, there is no record to show any such records were ever received, and in a statement received in April 2012, the Veteran's spouse stated that these records were not available.  The Veteran has been afforded examinations.  

In April 2014, the Board remanded these claims.  The Board directed that the Veteran be requested to provide the names and addresses of any and all health care providers who have provided treatment for inter alia his service-connected migraine headaches and PTSD.  In addition, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand.  Additional VA treatment records were subsequently obtained.  The Board further directed that the Veteran be afforded VA examinations to determine the current severity of his service-connected migraine headaches, and PTSD.  In May 2014, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Based on the foregoing, the Board finds that neither the Veteran nor the appellant has been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A compensable rating for service-connected for post-traumatic migraine headaches is denied.

A rating in excess of 50 percent for service-connected PTSD with sleep disorder is denied.


REMAND

With regard to the issue of entitlement to an increased rating for degenerative joint disease of the right shoulder, following pectoralis major muscle tear, right superior lateral chest, currently evaluated as 10 percent disabling prior to May 20, 2014, and as 40 percent disabling thereafter, the Board finds that a remand is necessary.

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The most recent examination report of record for the Veteran's right shoulder is dated in May 2014.  This report shows that it does not include any testing for pain on active and passive motion.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his right shoulder disability in accordance with Correia.  
  
The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).




Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for his right shoulder symptoms since May 2014.  After obtaining all necessary authorizations, attempt to obtain these identified records and associate them with the Veteran's claims file.  If VA is unable to make contact with any identified health care provider, or if no response is received within a reasonable time, this should be documented in the claims file. 

2.  After the development requested in the first paragraph of this remand has been completed, and after undertaking any additional appropriate development, schedule the Veteran for an examination in order to determine the current level of severity of his right shoulder disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable), for both the right shoulder, and the left shoulder.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  Correia.

b) The examiner must provide an opinion as to the severity of the Veteran's right shoulder symptoms and how those symptoms impact the Veteran's occupational functioning. 

c) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

d) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then, readjudicate the issue on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


